NM NY NH KN KN KH PRO Rm mm i ee eae
Oo NI HD A SP WY HY KY DOD DO CO I NH NH BSB WW PB & CO

© ON A nA BR ww Ye

 

 

Case 2:20-mj-O0088-MAT Document 10 Filed 02/26/20 Page 1 of 3

———— FILED +~=-___ ENTERED Magistrate Judge Mary Alice Theiler
——. LODGED ~_______ RECEIVED .

FEB 26 2020

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, _|Nno. M)20- 086
Plaintiff, MOTION FOR DETENTION
Vv.

CAMERON SHEA,
| Defendant.

 

The United States moves for pretrial detention of the Defendant, pursuant
to 18 U.S.C. 3142(e) and (f)
1, Eligibility of Case. This case is eligible for a detention order because this

case involves (check all that apply):

LI Crime of violence (18 U.S.C. 3156).

L] Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

(1 Crime with a maximum sentence of life imprisonment or death.

L]. Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 

 
 

oOo co NN DB WO F&F WW NF

NO NO NY NO Se Re Be Ee RE SE Pee lL
wo NO KF © OO CON HD Nn FSP WD NY KF O&O

NH NY WKN WN
oOo sa NHN NN

bw’
:

 

 

Case 2:20-mj-00088-MAT Document 10 Filed 02/26/20 Page 2 of 3

O Felony offense and defendant has two prior convictions in the four

categories above, or two State convictions that would otherwise fall within these four

categories if federal jurisdiction had existed.

1 Felony offense involving a minor victim other than a crime of violence.

C Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C. 921), or any
other dangerous weapon.

Oo Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).
XI Serious risk the defendant will flee.
Serious risk of obstruction of justice, including intimidation of a

prospective witness or juror.
2. Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

Defendant's appearance as required.

Xl Safety of any other person and the community.

3. Rebuttable Presumption. The United States will invoke the rebuttable
presumption against defendant under 3142(e). The presumption applies because:

1 Probable cause to believe ‘defendant committed offense within five years of
release following conviction for a qualifying offense committed while on pretrial release.

C Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

LC Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or kidnap), 2332b (act
of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE

5220
SEATTLE, WASHINGTON 98101
(206).553-7970
 

 

 

’ Case 2:20-mj-00088-MAT Document 10 Filed 02/26/20 Page 3 of 3
1
2 | Probable cause to believe defendant committed an offense involving a
3 || victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
411 9951A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through 2252A(a)(4), 2260, 2421,
> || 2422, 2423 or 2425.
6 4, Time for Detention Hearing. The United States requests the Court
7 || conduct the detention hearing:
8 L] At the initial appearance
, After a continuance of 2 days (not more than 2)
> DATED this 26th day of February 2020..
13 Respectfully submitted,
“4 BRIAN T. MORAN
15 United States Attorney
16 .
17 Orv =
18 | THOMAS M. WOODS
19 Assistant United States Attorney
20
21
22
23
24
25
26
27
28 || MOTION FOR DETENTION - 3 . | ‘UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE
SEATTLE, WASHINGTON 98101

 

 
